Citation Nr: 1411508	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for eczema, to include as due to exposure to an herbicidal agent.

2.  Entitlement to service connection for tinea pedis, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for onychomycosis, to include as due to exposure to an herbicidal agent, to also include as secondary to diabetes mellitus, type II.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In March 2013, the Veteran testified at a March 2013 Board hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In September 2008, the Veteran submitted a claim of entitlement to service connection for "skin abnormalities" on his bilateral wrists and his left leg, to include as due to exposure to an herbicidal agent.  In February 2009, the Veteran submitted a claim of entitlement to service connection for "jungle rot," to include as due to exposure to an herbicidal agent.  Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  The evidence of record included treatment for and diagnoses of eczema in a variety of locations on the Veteran's body; onychomycosis; and tinea pedis.  The evidence of record did not include diagnoses of other skin disabilities or "jungle rot," with one exception that will be discussed below.  Based on this evidence, and the Veteran's reported symptoms, the Board finds that the disabilities for which the Veteran is seeking service connection are most appropriately captioned as eczema, onychomycosis, and tinea pedis.  As such, the Board has re-captioned the Veteran's claims as seen above, and they will be addressed as such herein.  In making this determination, the Board acknowledges the March 2010 VA treatment report demonstrating that the Veteran complained of and was treated for a rash on his trunk and legs.  Ultimately, the diagnosis was uticaria, and the Veteran was prescribed a topical medication.  The Veteran reported that his uticaria had its onset 2 months prior, marking sometime in January 2010.  In April 2012, the Veteran underwent a VA examination.  The examiner indicated that the Veteran's uticaria (referred to as a rash) completely resolved within a few months after March 2010.  The evidence of record did not include additional complaints of or treatment for uticaria.  Given that the Veteran's uticaria onset in or around January 2010, which is after the submission of the claims at issue here, and given that it resolved during the pendency of this appeal, the Board finds that the scope of the Veteran's claims does not include uticaria.  Id.

According to a December 2011 deferred rating decision, the RO planned to ask the Veteran whether he wished to submit a claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent.  The Board found no indication that the RO did so, or that the Veteran responded.  Given the Veteran's active duty service in the Republic of Vietnam and the evidence of record demonstrating a current diagnosis of diabetes mellitus, type II, the Board finds that the issue of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, has been raised by the record.  However, because this issue has not been adjudicated by the RO, the Board does not have jurisdiction over the claim.  Consequently, the Board is referring this issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In April 2009, the Veteran underwent a VA Agent Orange examination.  The Veteran was also provided a QTC examination in February 2012.  Neither of these examinations included etiological opinions with respect to the found disabilities.

In April 2012, the Veteran was provided a VA examination in order to ascertain the nature of any skin disability present and, if any, whether they were incurred in or due to his active duty, to include as a result of in-service exposure to an herbicidal agent.  When asked to indicate if the Veteran currently has or ever had a skin disability, the examiner answered in the affirmative.  Specifically, the examiner indicated that the Veteran has/had eczema on the elbows, great toes, ankles, and wrists.  The examiner then indicated that the date of this diagnosis was sometime in 1968.  The examiner then opined, in part, as follows:

There is no documentation in the [claims] file that shows any skin diseases while in service and no documentation since discharge to show any skin diseases or treatment for same....The [claims] file does have 2 podiatry visits [in February 1967] showing a need for crepe soled boots and for plantar fasciitis and no foot rashes or infections documented.  

The examiner then opined that it was less likely than not (less than 50 percent probability) that the Veteran's skin disabilities were incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner provided the following rationale:

It is not conceivable that in 44 years that there would not be documentation of a chronic skin condition.  There are no such reports.  Even on the most recent exam[inations], no diagnosed skin conditions and no treatment for any chronic conditions.  A [single] episode of a rash in 2010 that totally cleared is not diagnostic of a chronic condition.  After reviewing the entire [claims] file no new or compelling information to support the claims was found.  Eczema and other rashes can develop at any point in a person's life.  Eczema is not one of the few skin conditions [recognized] as caused by agent orange.  This [V]eteran does not have chloracne, rosacea, and does not pemphygis.  This [V]eteran does have diabetes and fungal toe nails are frequently found secondary to this.  I cannot find a correlation with the [complaints of] eczema and service.

First, the Board finds that the examiner's April 2012 opinion is based entirely on the treatment reports of record, and did not take into consideration the Veteran's and his wife's competent statements and testimony as to the presence of observable symptoms during and/or after his active duty.  Specifically, the Veteran asserted during the pendency of the appeal and testified at the March 2013 Board hearing that he experienced a skin disability or skin disabilities during and since his active duty.  Further, the Veteran's wife testified that the Veteran experienced skin disability or skin disabilities within a few years after and since his active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury but relied on the service treatment records to provide a negative opinion).  Second, the examiner indicated that the initial diagnosis of the Veteran's eczema was sometime in 1968.  The examiner did not provide a basis for this finding, and did not consider this diagnosis in rendering the etiological opinion.  Further, given the date of the Veteran's active duty discharge, it potentially conflicts with the finding that there was no evidence of in-service treatment for or diagnoses of skin disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that, without the articulated reasoning, the Board was unable to determine whether a medical expert has applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the medical opinion).  Third, it is unclear whether the entirety of the examiner's rationale applies to all of the rendered diagnoses.  Specifically, the examiner stated that recent examinations did not reveal diagnoses of or treatment for skin disabilities.  Yet, in April 2009, the Veteran underwent a VA Agent Orange examination, which revealed the presence of eczema.  Also, a March 2012 VA treatment report demonstrated an active prescription for a topical medication used to treat skin disabilities (betamethasone valerate).  Further, the Veteran underwent a QTC examination in February 2012 that revealed the presence of eczema, as well as tinea pedis and onychomycosis.  Moreover, the examiner rendered a diagnosis of eczema as a result of the April 2012 VA examination.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Based on the above, the Board finds that the April 2012 VA examination is not adequate for purposes of adjudicating the Veteran's claims and, consequently, a remand in order to obtain a supplemental opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

With respect to tinea pedis, the Veteran underwent a QTC examination in February 2012 that revealed its presence.  The examiner did not provide an etiological opinion.  The April 2012 VA examiner did not address tinea pedis.  As such, the Board finds that the February 2012 QTC examination and the April 2012 VA examinations are inadequate for purposes of adjudicating this claim and, thus, a remand is required in order to obtain a supplemental opinion.  Id. 

With respect to onychomycosis, the February 2012 QTC examiner rendered a diagnosis of this disability, but did not provide an etiologically opinion.  Despite this, the April 2012 VA examiner found that there was "no documentation," dating in and after 2008, of fungal toe nails or the treatment thereof.  The April 2012 VA examiner to did not reference the February 2012 QTC examination findings and, moreover, did not render an etiological opinion concerning the Veteran's onychomycosis beyond suggesting that it was possibly related to his diabetes mellitus, type II.  As such, the Board finds that the February 2012 QTC and April 2012 VA examinations are not adequate for purposes of adjudicating the Veteran's service connection claim for tinea pedis.  Thus, a remand is required in order to obtain a supplemental opinion.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran dated from May 2013 to the present from the VA Medical Center in Walla Walla, Washington and any associated outpatient clinic including the clinic in Yakima, Washington.  All attempts to obtain these records must be documented in the claims file.

2.  The RO must make available the Veteran's claims file to the VA examiner who administered the April 2012 VA examination and ask that supplemental opinions be provided.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's 

(a) eczema, 
(b) onychomycosis, and/or
(c)  tinea pedis, 

was/were incurred in or due to his active duty, to include as due to in-service exposure to an herbicidal agent.  With respect to onychomycosis, IF entitlement to service-connection for diabetes is granted, then the examiner must also state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's onychomycosis was caused or aggravated by diabetes mellitus, type II.  

In providing these opinions, the examiner must address the Veteran's and his wife's lay assertions as to the presence of observable symptoms during and/or subsequent to the Veteran's active duty.  Additionally, the examiner must provide an explanation as to the basis for the April 2012 finding that the initial diagnosis of eczema was dated sometime in 1968.  

The examiner is advised that the phrase at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship, less likely weighs against the claim.  The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

2.  Once the above actions have been completed, the RO should then re-adjudicate the Veteran's above-captioned claims, but only after the claim of entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to an herbicidal agent, has been developed and adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

